DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should be limited to one paragraph.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The examiner suggests the following amendments to the specification:
Insert the following paragraph at the beginning of the specification:
This application is a national stage application claiming priority to PCT/EP2019/075513, now WO 2020/064624, filed on September 23, 2019, which claims priority to European Patent Application Serial No. EP18196194.7, filed on September 24, 2018.
In order to feed the same starting materials to all reactors, the starting material distributor 7 is connected to a central starting material feed conduit 25 through which the starting materials are fed to the starting material distributor and, when a further distributor 11 is present, this is connected to a further central feed conduit 27 through which either further starting materials or else an inert gas are fed in and then, as described above, distributed in the further distributor [[11]]9 to the reactors 3. When an outlet conduit 13 is provided on each reactor 3, these preferably open into a collector 29. From the collector 29, the streams of material which have been collected and combined in the collector 29 are then removed from the process via a central outlet channel 31. See applicant’s specification page 11, lines 6-13.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  The examiner suggests amending “the following reactor (3)” (see lines 3-4) to “the reactor (3)”, since the reactors (3) are in parallel.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the further distributor (9)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the analysis" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carnahan et al. (US 2002/0182128 A1).
	Regarding claim 1, Carnahan et al. discloses an apparatus for analyzing reactions, comprising a starting material distributor (reactant gas source, 40) and at least two reactors (10) which are connected in parallel and are each connected via a connecting conduit to an outlet of the starting material distributor (reactant gas source, 40), wherein a pressure regulator (gas flow controllers, 40) and a restrictor (gas flow controllers, 40) are installed in each connecting conduit between the starting material distributor (reactant gas source, 40) and the reactors (10) in order to set the inflow or an outlet conduit in which a restrictor (gas flow controllers, 40) and a pressure regulator (gas flow controllers, 40) are installed branches off from each connecting conduit (see Abstract; figures 1-9 and .
Claim(s) 2-7, 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan et al. (US 2002/0182128 A1).
	Regarding claim 2, Carnahan et al. fails to disclose an apparatus wherein the pressure regulator is an exit pressure regulator and is installed between the starting material distributor and the restrictor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pressure regulator installed between the starting material distributor and the restrictor resulting in the pressure regulator being an exit pressure regulator, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
	Regarding claim 3, Carnahan et al. fails to disclose an apparatus wherein the pressure regulator is an admission pressure regulator and is installed between the restrictor and the reactor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pressure regulator installed between the restrictor and the reactor resulting in the pressure regulator being an admission pressure regulator, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
	Regarding claim 4, Carnahan et al. discloses an apparatus wherein the restrictor is a capillary, a microstructured component, an orifice plate or a nozzle (see paragraph 0026).
	Regarding claim 5, Carnahan et al. fails to disclose an apparatus wherein the reactors are connected to a further distributor.

	Regarding claim 6, Carnahan et al. fails to discloses an apparatus wherein a restrictor is positioned between the further distributor and each reactor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a restrictor positioned between the further distributor and each reactor, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
	Regarding claim 7, Carnahan et al. fails to disclose an apparatus wherein a pressure regulator is installed between the further distributor and each restrictor or between each restrictor located downstream of the further distributor and the following reactor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pressure regulator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pressure regulator is installed between the further distributor and each restrictor or between each restrictor located downstream of the further distributor and the following reactor, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
	Regarding claim 10, Carnahan et al. discloses a method for analyzing reactions in an apparatus in which starting materials are fed into each reactor via the starting material distributor, wherein the flow of the starting materials is regulated by means of the pressure regulators and evaluation of the reaction product from each reactor is carried out in the analysis unit (46) (see Abstract; figures 1-9 and paragraphs 0018-0052).
	Regarding claim 11, Carnahan et al. discloses a method wherein at least one starting material is fed in via the starting material distributor and at least one further starting material is fed in via the further distributor (see Abstract; figures 1-9 and paragraphs 0018-0052).
	Regarding claim 13, Carnahan discloses a method wherein each reactor is charged with a catalyst to be examined (see Abstract; figures 1-9 and paragraphs 0018-0052).
	Regarding claim 14, Carnahan et al. discloses a method wherein the reactors are supplied with different volume flows of starting material and/or different partial pressures and/or different compositions and/or different pressures (see Abstract; figures 1-9 and paragraphs 0018-0052).
	
Allowable Subject Matter
Claims 8-9, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Carnahan et al. fails to disclose an apparatus wherein the starting material distributor and the further distributor are each connected by means of a connecting conduit to the reactor, where the connecting conduits are brought together as a connecting point and a joint feed conduit which opens into the reactor branches off from the connecting point and the pressure regulator is installed in the joint feed conduit.
	Claim 9 depends on claim 8.
Regarding claim 12, Carnahan et al. disclose a diluent gas (108) (see paragraph 0042).

Regarding claim 15, Carnahan et al. fails to disclose or suggest a method wherein the reactors are all supplied with the same volume flow and subjected to the same pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lange De Oliveira et al. (US 9,228,985 B2) discloses a plurality pf reaction chambers arranged in parallel, pressure regulators, restrictors and connecting conduits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774